Citation Nr: 0210238	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of 
circumcision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran underwent a circumcision in January 1955 
while he was still in service.  

3.  Residuals of a circumcision were not shown in service.

4.  The evidence submitted in support of the claim does not 
establish a current disability associated with residuals of a 
circumcision.


CONCLUSION OF LAW

Residuals of a circumcision were not incurred in or 
aggravated by active service.  38 U.S.C.A. §  1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The July 1999 statement of the case (SOC) and subsequent 
supplemental SOCs advise the veteran of the rating criteria 
used to evaluate whether he is entitled to service connection 
for residuals of a circumcision and explains the particulars 
of why the evidence fails to support a grant.  The April 2002 
SOC also advises the veteran of the new regulations governing 
VA's duty to assist.  The veteran was afforded a thorough VA 
examination.  The veteran has had the opportunity to submit 
evidence and argument in support of his claim.  He was 
afforded a personal hearing at the regional office.  He has 
not indicated the existence of any outstanding Federal 
government record or any other records that could 
substantiate his claim.  Since the RO has secured a complete 
record, the requirement under the VCAA that the RO advise the 
claimant of how responsibilities in developing the record are 
divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.   Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

C.  Evidence

Service medical records reflect only a separation examination 
that occurred in February 1955.  The clinical evaluation, 
including the genitourinary system, was deemed to be normal.  
The "Notes and Significant or Interval History" references 
a circumcision.  The veteran was found qualified for release 
from active duty.

VA outpatient treatment records show that the veteran 
presented in October 1996 with several complaints.  Amongst 
his complaints, he indicated some symptoms of hesitancy.  
Examination showed the prostate with benign prostatic 
hypertrophy, but nontender.  It was noted that at the 
veteran's age, he would require a work-up and he was referred 
to the genitourinary clinic that morning.  The genitourinary 
consultation reflected that the veteran was complaining of a 
split urinary stream for over 30 years, nocturia X 3, mild 
urgency, and rare incontinence.  The physical examination 
indicated that the veteran was circumcised without lesions.  
The testes were descended without mass.  He had an open 
meatus and no stricture.  A 15 Fr red rubber catheter passed 
easily.  The impression was no significant urethral stricture 
disease and mild obstructive voiding symptoms.  The plan was 
for the veteran to return to the clinic in four months for 
further tests.  The veteran underwent a mental status 
examination three days later.  At that time, he indicated 
that he had two streams of urine.

A psychosocial assessment done in October 1996 indicates that 
the veteran had an Axis III diagnosis that included irregular 
urinary stream.  

The veteran underwent an examination at VA Medical Center, 
Dallas, Texas.  The results are undated, but records suggest 
the examination occurred in late 1996 or early 1997, in 
conjunction with a referral from the Dallas CAP program.  
Examination of the genitalia indicates that the testes, 
epidermis, and penis were normal.  There were no masses, 
lesions, or hernias.  No genitourinary diagnosis was 
recorded.

Progress notes in March 1997 reflect that the veteran had 
complaints of urgency and nocturia, 2 to 3 times.  The 
history notes that he was originally referred for evaluation 
of possible urethral stricture, but no evidence of stricture 
was found.    The history indicated that the veteran was 
negative for hematuria, dysuria, and history of stones.  He 
denied smoking.  Examination revealed a normal circumcised 
male.  The testes were descended bilaterally with no masses.  
They were somewhat atrophic bilaterally.  The digital rectal 
examination revealed no nodules.  Test results were noted, 
including a prostate-specific antigen and a chromium test.  
The assessment was very mild obstructive voiding symptoms.  
The veteran indicated that he was not interested in treatment 
at that time.  The plan was to return to clinic in one year.

The veteran underwent a VA compensation and pension 
examination of his genitourinary system in March 1999.  The 
medical history disclosed that the veteran was 68 years of 
age at the time of the examination.  He had retired from 
working for the VA in 1987 due to heart problems and 
hypertension, which he has had for 15 to 20 years.  The 
veteran indicated that he was on medications for 
hypertension, irregular heart rate and tachycardia, 
cholesterol, depression, his prostate and benign prostatic 
hypertrophy.  He denied being allergic to any medications.  
The veteran indicated a history of alcohol and cocaine abuse, 
as well as marijuana use, but denied current polysubstance 
abuse.  Review of the records indicated diagnoses of 
substance-induced mood disorder, increased cholesterol, 
irregular heart beat with hypertension, dental caries, left-
sided cataract, irregular urinary stream, and a cardiac 
murmur.  

The veteran reported that his problems began in 1954, when he 
was 24 years old, with a rash and infection of his "skin."  
This occurred mainly in his foreskin and appeared to be a 
balanitis type of infection from the veteran's description.  
The veteran disclosed that he was advised to have a 
circumcision to bring about resolution of the rash and 
infection.  He reported that he experienced a penile erection 
two hours after surgery, which broke all of the sutures.  He 
stated that he had bleeding inside and a catheter had to be 
inserted and kept in place for two weeks.  The examiner found 
it difficult to determine what, if any, complications 
followed the circumcision because the veteran was unable to 
provide any pertinent information.  The examiner reported 
that he was not really sure why a catheter would be in a 
patient two weeks after a circumcision.  

The veteran indicated that the split stream began years ago, 
but had gotten worse in the preceding three to four years.  
According to the veteran, the split stream occurred 
intermittently and did not appear related to any other 
circumstance, other than some stinging at the end of his 
penis.  He stated that he was dilated in Dallas.  The veteran 
stated that he has to see the Urologist once every year or 
two.  The veteran reported that his double stream or 
irregular urination happened occasionally at that point in 
time.  He disclosed that he urinated once during the night 
and three to four times during the day.  He also related the 
he had what sounded like urinary urgency to the examiner.  He 
disclosed occasional impotence due to erectile dysfunction 
and difficulty obtaining an erection.  He reported that these 
difficulties occurred five to six times out of ten.  He 
indicated that he had no problems with intercourse at other 
times.  The examining physician noted some vagueness while 
discussing this topic.  The veteran denied Viagra, implants, 
or pump.  He denied recurrent urinary tract disease or 
infections.  The veteran also denied nephritis, malignancy, 
and prostrate problems.  The examiner noted that the veteran 
was on Terazosin, which could be for benign prostatic 
hypertrophy, as well as blood pressure.

Physical examination of the veteran showed the chest was 
clear in all areas and the heart was negative for heart 
murmurs.  The abdomen was soft and bowel sounds were active.  
The veteran was negative for organomegaly, masses, or 
tenderness.  The veteran had no inguinal hernias.  He 
appeared to be a normal circumcised male.  The circumcision 
line was well healed and there was no sign of strictures at 
the urethral meatus or any sign of redness, pain or 
irritation.  Testicles and the scrotum were normal 
bilaterally.  There was no pain along the vas deferens.  
There were small hemorrhoid tags and the prostate was normal 
to slightly enlarged.  There was no testicular atrophy or 
abnormalities or sensation present around the genital area.  
Examination of the stool revealed no occult blood present.  
The pertinent diagnoses were as follows: (1) history of 
circumcision in 1954, with postoperative bleeding secondary 
to erection of the penis, (2) per history provided by 
veteran, he required catheterization for unknown reasons; no 
signs of any current conditions being associated with surgery 
from 1954.

The veteran testified at a regional office hearing in April 
2000.  He testified that his problems began with a rash under 
the skin.  The doctors recommended a circumcision to resolve 
the problem before the veteran separated from service.  This 
was done and it cleared the rash for a while.  Then the rash 
came back all over the body and he got some medication to put 
in the bath at VA in Martinez, where he was working at the 
time.  The rash cleared after a long while and then he 
started having a double stream and a little burning sting.  
He did not seek treatment for a number of years and the last 
treatment was three to four years ago.  They would unstop the 
veteran by running a tube up in him.  He was also on 
medication that helped him not to wet on himself as much.  
(Transcript (T.) at p. 2).  The stinging occurs all the time 
now.  He is unable to hold his urine long enough to get to a 
bathroom.  (T. at p. 5).  The urinary incontinence and double 
stream are intermittent.  (T. at p. 4).  He has obtained no 
medical opinion that links his urinary problems to service.

II.  Analysis

The Board has considered the evidence relevant to the 
veteran's claim, and first notes that there is no evidence of 
chronic residuals of a circumcision during service.  A review 
of the record show that the veteran underwent a circumcision 
in January 1955 and there is no evidence that he was having 
problems when he separated from service in February 1955.  
Furthermore, the veteran does not show any treatment or 
complaint of urinary symptoms until 1996, some forty years 
later.  Although the veteran testified in April 2000 that he 
had urinary incontinence or urgency and pain on urination, 
and outpatient records show complaints of erectile 
dysfunction, the record reveals no diagnoses, which represent 
residuals of his circumcision.  While the Board recognizes 
that the veteran's contentions of a relationship between his 
symptoms and service are based on his good faith belief, the 
Court has held that a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The Board further notes that while the RO did not originally 
adjudicate the claim on the merits, since its denial was 
predicated on the same essential flaw, i.e., no current 
disability, the Board finds that the RO's basis for denial 
does not constitute prejudicial error.  Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).  In addition, since the 
record reveals that the veteran had been given notice of the 
need to submit medical evidence as to a current urinary 
disability, the Board's consideration of his claim at this 
time is not prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

As stated previously, the Board is confident that the veteran 
is personally convinced that he has a current disability 
related to service.   Ultimately, however, the Board must 
conclude that the medical evidence in this case is 
controlling and is simply overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.

ORDER

Entitlement to service connection for residuals of a 
circumcision is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

